DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/31/2020 has been entered. Claim 10 is cancelled. Claims 11-21 are newly added. Claims 1-9 and 11-21 are pending in this instant application and are currently under examination.   

Priority
This is US Application No. 16/945,067 filed on 07/31/2020 and claims benefit of US Provisional Application No. 62/881,836 filed on 08/01/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/02/2020 has been considered.

Claim Objections
Claims 2, 3, 5-9, and 11-21 are objected to because of the following informalities: In claims 2, 3, 5-7, and 11-21, insert the missing comma “,” immediately before the recitation “wherein” (line 1 of claims 2, 3, 5-7, and 11-21). In claims 7, 11, and 13, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 3 of claim 7; line 1 of claim 11; lines 2 to 3 of claim 13) to comply with Markush group format ending with conjunction “and” before last species; also in claim 7, change the incorrect recitation “with a formulation” (line 2 of claim 7) to “with other formulation”. In claim 8, change the incorrect recitation “drug product which is a container, comprising a pump and containing a topical gel formulation” (lines 1 to 2) to “drug container, comprising a pump and a topical gel formulation”. In claim 9, insert the missing conjunction “and” immediately after the recitation “step iii,” (line 12). Appropriate correction is required.

Claims 3 and 9 are objected to because of the following informalities:  Claims 3 and 9 recite the limitations “a.”, “b.”, “c.”, “d.”, “e.”, “f.”, “g.”, “i.”, “ii.”, “iii.”, “iv.”, and/or “v.”.  MPEP § 608.01(m) states that, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)." Appropriate correction is required. Applicant is advised to change the above recitations to “(a)”, “(b)”, “(c)”, “(d)”, “(e)”, “(f)”, “(g)”, “(i)”, “(ii)”, “(iii)”, “(iv)”, and “(v)”, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 12-17, 19, and 21 depend from claim 1. Claims 5-7 depend from claim 4. 
Claim 1 recites “combination with a gelling agent, a polyhydric alcohol, and water”, in which the “a gelling agent” and “a polyhydric alcohol” are not specifically defined and thus overlap in scope, for example, polyethylene oxides are gelling agent and polyhydric alcohol. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted The components “a gelling agent, a polyhydric alcohol, and water” recited in preceding claim 1 are omitted in claim 2.
Claim 4 recites the limitation "the affected area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “carboxyvinyl polymers” (line 2), and the claim also recites “optionally crosslinked with ally I ethers of polyalcohols” (lines 2 to 3) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “substantial” in claim 18 is a relative term which renders the claim indefinite. The term “substantial” (line 2) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites “organic solvents”, which encompass or overlap with “a gelling agent” in preceding claim 1, and thus the recitation “free of organic solvents” is confusing.  
Taken together, Applicant is advised to insert the phrase “active ingredients of” immediately after the recitation “formulation comprising” (line 1 of claim 1); to insert the phrase “an additional agent as” immediately before the recitation “a polyhydric alcohol” (line 3 of claim 1); to change the recitation “the formulation comprises” (line 1 of claim 2) to “the active ingredients comprise”; to replace the recitation “the affected area” (line 2 of claim 4) with “an affected area of the skin”; to delete the recitation “(optionally crosslinked with ally I ethers of polyalcohols)” (lines 2 to 3 of claim 11); to delete 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1, 2, 4-7, 11, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahumada Ayala (US 2009/0318371, published on December 24, 2009, hereinafter referred to as Ahumada ‘371, also listed in IDS filed on 11/02/2020).
With regard to structural limitations “A topical gel formulation comprising active ingredients of 1-1.5 wt. % (or about 1.2 wt.%) clindamycin phosphate, 2.5-3.5 wt.% (or about 3.1 wt.%) benzoyl peroxide, and 0.1-0.2 wt.% (or about 0.15 wt.%) adapalene, in combination with a gelling agent (or carboxyvinyl polymers; or 1.5-2 wt.%), an additional agent as a polyhydric alcohol (or propylene glycol or glycerol; or 3-7 wt.%), and water” (claims 1, 2, 11, 14, and 21), and “a method comprising administering to an affected area of the skin (or acne) on at least a daily basis (or once daily for at least 4 weeks), a topical gel formulation according to claim 1” (claims 4-6):
Ahumada ‘371 disclosed a topical preparation for treating mild to severe acne in the form of a pharmaceutical gel and cream comprising: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Benzoyl peroxide is used coated (in contains 60-80% water. Carbomer or Carboxy vinyl polymer is an excellent gelling agent. Triethanolamine is a neutralizer which binds Carbopol molecules, thus facilitating gel formation and allowing to maintain formulation pH within allowed limits according to the skin pH. Objective: To provide society with a polydrug for every kind of acne having higher efficiency and safety, thus offering better results in less time with few adverse reactions (pages 1/4 to 4/4, [0001, 0061, 0062, 0066, 0069, 0073, and 0077]).  
Ahumada ‘371 did not explicitly disclose the specific amounts in wt% of clindamycin phosphate, benzoyl peroxide, adapalene, gelling agent, and polyhydric alcohol, and duration of administration, required by claims 1, 2, 4, 6, 14, and 21.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts in wt% of clindamycin phosphate, benzoyl peroxide, adapalene, gelling agent, and polyhydric alcohol, and duration of administration for high efficiency and safety. One would have been motivated to do so because Ahumada ‘371 teaches that the objective of the topical preparation and treatment is to provide society with a polydrug for every kind of acne having higher efficiency and safety, thus offering better results in less time with few adverse reactions, described above. Thus, one of skill in the art would have a reasonable expectation that by optimizing the amounts in wt% of clindamycin phosphate, benzoyl peroxide, adapalene, gelling agent, and polyhydric alcohol, and duration of administration for high efficiency and safety, one would achieve Applicant’s claims 1, 2, 4-7, 11, 14-19, and 21. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The topical formulation or method of treating acne of Ahumada ‘371 meets all structural limitation of claimed topical formulation or method and would carry the same properties or would 

(II) Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rayudu (US 2016/0120797, published on May 5, 2016, hereinafter referred to as Rayudu ‘797). 
With regard to structural limitations “A topical gel formulation comprising active ingredients of 1-1.5 wt. % (or about 1.2 wt.%) clindamycin phosphate, 2.5-3.5 wt.% (or about 3.1 wt.%) benzoyl peroxide, and 0.1-0.2 wt.% (or about 0.15 wt.%) adapalene, in combination with a gelling agent (or carboxyvinyl polymers; or carbomer homopolymer Type C, such as Carbopol 940; or about 1.75 or 1.5-2 wt.%), an additional agent as a polyhydric alcohol (or propylene glycol, polyethylene glycol, or glycerol; or about 5 or 3-7 wt.%), and water (or further comprising potassium hydroxide, sodium hydroxide)” (claims 1-3, 11-14, 19, and 21), “a method comprising administering to an affected area of the skin (or acne) on at least a daily basis (or once daily for at least 4 weeks), a topical gel formulation according to claim 1” (claims 4-6), “a drug container comprising a pump and a topical gel formulation according to claim 1” (claim 8), and “a method comprising (i) providing the following premixes: a) Premix A comprising a dispersion of gelling agent in water, b) Premix B comprising a dispersion of benzoyl peroxide in polyhydric alcohol and water, c) Premix C comprising clindamycin phosphate in aqueous solution, d) Premix D comprising a dispersion of micronized adapalene in polyhydric alcohol and water; (ii) mixing Premix A and Premix D, (iii) admixing Premix B to the mixture of step ii, (iv) admixing Premix C to the mixture of step iii, and (v) adjusting the pH of the mixture of step iv to pH 5-6” (claim 9):
Rayudu ‘797 disclosed a mixed group of clindamycin treatment, benzoyl peroxide treatment, and retinoid treatment for acne in 10 patients:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Example 5: NSAID (microencapsulated diclofenac, 0.1-5 wt.%), antibacterial (benzoyl peroxide, 2.5-10 wt.%), and antibiotic (clindamycin, 1-2 wt.%). Example 9: NSAID (vehicle gel diclofenac, 5 wt.%), antibacterial (benzoyl peroxide, 2.5-10 wt. %), and retinoid (adapalene, 0.1-0.3 wt.%). Example 11: NSAID (vehicle gel diclofenac, 5 wt.%), antibiotic (clindamycin 1-2 wt.%), and retinoid (adapalene, 0.1-0.3 wt.%). In specific embodiments, the clindamycin can be clindamycin phosphate. The carriers for topically administering pharmaceuticals, including pharmaceutically acceptable solvents, such as a polyalcohol or water; emulsions, such as creams or lotions; gels; ointments. The topical composition further includes a pharmaceutically acceptable gelling agent selected from carbomers, glycerine polyacrylate, and mixtures thereof. Carbomers include 910, 940, 941, and 1342. More particularly, the preferred compositional weight percent range for CARBOPOL® is between about 0.5% to about 2%. These polymers dissolve in water and form a clear or slightly hazy gel upon neutralization with a caustic material such as sodium hydroxide, potassium hydroxide, or triethanolamine. The pH of the topical formulations is preferably within a physiologically acceptable pH, e.g., within the range of about 5 to about 8, more preferably, of about 5.5 to about 6.5. Examples of suitable tonicity-adjusting agents include, mannitol, dextrose, glycerin, and propylene glycol. Dosages and dosing frequency will be 
Also, the topical compositions are topically applied directly to the affected area in any conventional manner well known in the art, e.g., by dropper or applicator stick, as a mist via an aerosol applicator. An atomizer is a similar device that is pressurized by a hand-operated pump (page 11/21, [0214]; page 8/21, [0168]).
Furthermore, the topical compositions are prepared by mixing a pharmaceutically acceptable carrier with a therapeutically effective amount of active pharmaceutical ingredient(s) according to known methods. An emulsion is a dispersed system including at least two immiscible phases, one phase dispersed in the other as droplets ranging in diameter from 0.1 μm to 100 μm. An emulsifying agent is typically included to improve stability. Preferred water-soluble ointment bases are prepared from polyethylene glycols of varying molecular weight. Gels are semisolid systems consisting of suspensions of small inorganic particles or large organic molecules interpenetrated by a liquid. When the gel mass includes a network of small discrete inorganic particles, it is classified as a two-phase gel (pages 8/21 to 9/21, [0162 and 0194-0196]).
Rayudu ‘797 did not explicitly disclose the specific amounts in wt% of clindamycin phosphate, benzoyl peroxide, adapalene, gelling agent, and polyhydric alcohol, required by claims 1, 2, 4, 9, 14, and 21.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts in wt% of clindamycin phosphate, benzoyl peroxide, adapalene, gelling agent, and polyhydric alcohol for high efficiency and safety. One would have been motivated to do so because Rayudu ‘797 teaches that Dosages and dosing frequency will be determined In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The topical formulation or method of treating acne of Rayudu ‘797 meets all structural limitation of claimed topical formulation or method and would carry the same properties or would achieve the same intended results, including “more effective in treating acne than treatment with other formulation… 1-1.5 wt.% clindamycin phosphate and 0.1-0.2 wt.% adapalene”, “a fraction of the benzoyl peroxide is undissolved… homogeneously dispersed in the formulation”, “the undissolved fraction of the benzoyl peroxide has a mean particle size between 1 and 50 microns”, “a fraction of the adapalene is undissolved… homogeneously dispersed in the formulation”, “the adapalene and the benzoyl peroxide do not undergo chemical reaction”, and “the formulation is free of additional agents as organic solvents other than the polyhydric alcohol, required by claims 7, 14-18, and 20.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623